                                                                            JAN 15 2020
                                                                         Clerk, U.S District Court
                IN THE UNITED STATES DISTRICT COURT                        District Of Montana
                    FOR THE DISTRICT OF MONTANA                                 Missoula

                         MISSOULA DIVISION


ROBERT and KERRYELLEN HART,                         CV 19-08-M-DWM

               Plaintiffs,

      V.                                                   ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY
and DOES 1-10,

                 Defendants.


      The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

      IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are        OOT and

all deadlines are VACATED.

      DATED this     /~        of January, 2020.
